DETAILED ACTION
This communication is in responsive to amendment for Application 16/171554 filed on 5/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-19 and 21 are presented for examination.
		Claim 20 was canceled.
		Claim 21 was newly added.
		Claim 19 was amended. 
IDS filed on 4/16/2021 has been considered and approved. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 12/2/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection. However, Examiner still responds to arguments with respect to claim 3.
	Applicant states that the cited art does not teach claim 3 by brining limitations from the specification into the claims. Examiner disagrees because the cited art still teaches the claimed limitation.

	Applicant stating that the types are CaaS or FaaS is rejected because the claim does not recite those specific types. Additionally, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).
	Furthermore, Examiner interprets only the claims since the claims and only the claims form the metes and bounds of the invention.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12-13, 15-19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (hereinafter Fu) US 2017/0257432 A1 in view of Sharma et al. (hereinafter Sharma) US 10198250 B1 in view of Wiener et al. (hereinafter Wiener) US 2019/0306236 A1. 
Regarding Claim 1, Fu teaches a method (Fig. 3A & ¶0055-¶0069), comprising: 
maintaining, using at least one processing device, a structural state of a multi-cloud application (Fig. 3A & ¶0055-¶0056; a multi-tier application “structural state of a multi-cloud application” may include three tiers, which may take the form of a web tier, application tier, and a database tier “microservices.” Note that a multi-tier application may be structured “structural state of a multi-cloud application “or configured so that application components in one tier of the multi-tier application may be dependent on one or more components in an immediately preceding tier.  The term "component," or "application component" when used in 
comprising a plurality of microservices hosted in a at least two distinct cloud environments (¶0070-¶0071 & Figs. 3B-C; service S5 154 is shown as a database service deployed on a VMware private cloud.  Further, services S2 164-1, S3 164-2, and S4 164-3 are shown as an Admin Service, a User Service, and an App Service, respectively.  Services S2 164-1, S3 164-2, and S4 164-3 are deployed on a Kubernetes container cluster.  In addition, service Si 174 is shown as a load balancing service 174 running on Amazon AWS.  Thus, in FIGS. 3B and 3C the VM-based portions of hybrid multi-tier distributed application run on distinct clouds, while the container-based portions may run on a container cluster.  The deployments shown in FIG. 3C is merely exemplary and, in general, various other clouds and/or container clusters may be used to deploy a multi-tier distributed application. Additionally, see Fig. 3A & ¶0053-¶0069; multi-tier application e.g. hosted on different providers e.g. the multi-tier cloud based application may include one or more IaaS, and/or PaaS, and/or SaaS and/or CaaS components. Note that one or more IaaS, and/or PaaS, and/or SaaS and/or CaaS components are cloud based services provided by different cloud providers. For example, a typical multi-tier web 
wherein the at least two distinct cloud environments are provided by at least two different cloud providers and execute one or more of the microservices (¶0070-¶0071 & Figs. 3B-C; distinct clouds. Additionally, see Fig. 3A & ¶0055; a multi-tier application “structural state of a multi-cloud application” may include three tiers, which may take the form of a web tier, application tier, and a database tier e.g. three tiers, which may take the form of a web tier, application tier, and a database tier “microservices”),
wherein the structural state of the application is maintained over time (Fig. 3A & ¶0055-¶0069; this limitation is implied because of the depdencey and timing of different tires in an application deployment and execution. For example, there are dependencies between 
and comprises, for each microservice, an indication of the cloud environment that hosts the respective microservice (¶0071; deployment of components of the multi-tier distributed application 100.  In FIG. 3C, service S5 154 is shown as a database service deployed on a VMware private cloud.  Further, services S2 164-1, S3 164-2, and S4 164-3 are shown as an Admin Service, a User Service, and an App Service, respectively.  Services S2 164-1, S3 164-2, and S4 164-3 are deployed on a Kubernetes container cluster.  In addition, service Si 174 is shown as a load balancing service 174 running on Amazon AWS.  Thus, in FIGS. 3B and 3C the VM-based portions of hybrid multi-tier distributed application run on distinct clouds, while the container-based portions may run on a container cluster.  The deployments shown in FIG. 3C is merely exemplary and, in general, various other clouds and/or container clusters may be used to deploy a multi-tier distributed application. Additionally see Fig. 3A & ¶0055-¶0069; residence dependency information may include VM co-residency information and/or VM placement information and/or container cluster placement information.  VM co-residency information for a first component (e.g. a service or a nested application that is part of a multi-tier application) may specify information about other components that may be co-resident with the first component on a given VM or container host when deployed.  In some instances, VM 
obtaining, using the at least one processing device, a source code for each of the plurality of microservices of the application and deployment instructions for each of the distinct cloud environments (¶0070-¶0071 & Figs. 3B-C illustrates deployment of multi-tiered application. Additionally see different codes in Fig. 3A & ¶0055-¶0069; most enterprise multi-tier applications are composed or built from a set of common underlying services.  For example, a typical multi-tier web application may include one or more of: front-end cache or web accelerator services (e.g. Varnish etc.) to speed up access to web content; load balancing services (e.g. Nginx ("engine-X"), HAProxy etc.), which may distribute workloads between VMs used by the multi-tier application; application server services (e.g. Tomcat, Jetty, Jboss, Weblogic, Websphere etc), which may serve web pages to end users including web pages that include Java-based web content such as servlets; relational database services (e.g. MySQL, MS SQL Server, Oracle, DB2 etc.), which use Structured Query Language (SQL) to access and manage relational database content; non-relational (or so-called "NoSQL") database services 
and deploying, using the at least one processing device, the plurality of microservices of the multi-cloud application using the structural state of the application (¶0070-¶0071 & Figs. 3B-C; application structural state e.g. S5 154, S3 164-2 etc. is deployed along the instructions and dependency of tires.), the source code for each of the plurality of microservices (¶0070-¶0071 & Figs. 3B-C; application structural state e.g. S5 154, S3 164-2 etc. is deployed along the instructions and dependency of tires. Additionally Fig. 4A illustrate deploying cloud agnostic hybrid multi-tier application) and the deployment instructions for each of the distinct cloud environments (Fig. 4A & ¶0072-¶0094; provides instructions and user specific placement information)
Fu does not expressly teach obtaining the source code.
Sharma teaches obtaining the source code where entity model 108 “structural state” corresponding to the application 106 “an application.”  With respect to the entity model 108, in legacy applications such as the application 106, the plain object classes may represent entities, or the model classes in model-view-controller (MVC) framework applications, or the classes annotated as the `entity` in various frameworks such as SPRING JAVA “source code.”  These classes with the other dependent classes may form the entity model 108 of an application. Also 
Furthermore, Sharma teaches resources 112 “microservices” where the resource identifier 102 may identify, based on application of the resource identification rule to the ascertained source code 104 “source code,” the resources 112 associated with the application 106 by analyzing, based on application of the resource identification rule to a uniform resource identifier of the ascertained source code 104, a resource of the resources 112 associated with the application 106.  In addition, or in other examples, the resource identifier 102 may identify, based on application of the resource identification rule to the ascertained source code 104, the resources 112 associated with the application 106 by removing scheme, authority, and version values associated with the uniform resource identifier of the ascertained source code 104. See Fig. 1 & Col. 5, lines 50-67 & Col. 6, lines 1-10.
Additionally, the resource identifier 102 may determine a mapping of the identified potential resources to entities of the entity model 108. Fig. 3 step 312 “At 312, the resource identifier 102 may identify a match between the entity and the resource (e.g., with respect to the entity model 108).  In case of single entity and resource, the resource identifier 102 may identify a direct match.  In case of multiple entities and resources, the resource identifier 102 may utilize a string match between their lemmas. See Fig. 3 and related paragraphs. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sharma into the system of Fu in order to identify resources associated with the application, and to determine a mapping of the identified resources to entities of the entity model (abstract). Utilizing such teachings enable 

Fu in view of Sharma do no expressly teach “migrating one of the plurality of microservices to a different one of the at least two distinct cloud environments”
Wiener teaches migrating one of the plurality of microservices to a different one of the at least two distinct cloud environments (Figs. 6-9 & ¶0060-¶0078; Wiener illustrate in Fig. 6  migrating App3 and 4 from Host 1 to Host 2 in a cloud system).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wiener into the system of Fu-Sharma in order to result in better efficiency, latency, memory utilization, etc. (¶0068). Utilizing such teachings enable the enterprise to have a much better understanding of what services and/or devices may "fail" during the migration transition process (¶0060).  As may now be understood, rather than simply helping enterprises physically migrate their service groups to the public cloud, the benefits of migration include letting the enterprise know which service groups (including all the various components working together to deliver the service group's service) it would make the most strategic sense to migrate to the cloud, when to migrate those service groups to the cloud, how to migrate them, and to which cloud service provider(s) they should be migrated.  Id. Also, the evaluation process of migrating and/or optimizing an enterprise's service groups via cloud migration may be executed continuously, at certain time intervals, and/or in response to changes in certain operational metrics--such that the enterprise 

Regarding Claim 2, Fu in view of Sharma & Wiener teach the method of claim 1, Fu further teaches wherein the structural state of the application further comprises, for each microservice, one or more of a version identifier and an indication of a microservice technology type (¶0142; version and type)

Regarding Claim 3, Fu in view of Sharma & Wiener teach the method of claim 2, Fu further teaches further comprising migrating one or more of the microservices to a different microservice technology type (Figs. 6-9 & ¶0060-¶0078; Wiener illustrate in Fig. 6  migrating App3 and 4 from Host 1 to Host 2 in a cloud system. Also see Fu in ¶0008; deploying, migrating, and maintaining hybrid cloud software that is a mix of VM-based applications and container-based applications between various cloud providers presents additional challenges).

Regarding Claim 4, Fu in view of Sharma & Wiener teach the method of claim 1, Fu further teaches further comprising determining a resource cost for one or more of the plurality of microservices of the application hosted by the distinct cloud environments, for a defined time interval (¶0039, ¶0070 & ¶0087; costs consideration).



Regarding Claim 7, Fu in view of Sharma & Wiener teach the method of claim 1, Fu further teaches further comprising moving one or more microservices to a different cloud environment using an automated optimization process based on resource usage data and one or more collected predefined optimization parameters (¶0087; workflow descriptor 210 includes scalable descriptor).

Regarding Claim 8, Fu in view of Sharma & Wiener teach the method of claim 1, Fu further teaches further comprising querying the structural state of the application to obtain one or more of an identifier of one or more of the microservices of the application, an identifier of one of the distinct cloud environments hosting one or more of the microservices of the application, and an identifier of a version of one or more of the microservices of the application (¶0126; event identifier or ¶0142 version and service type).

Regarding Claim 9, Fu in view of Sharma & Wiener teach the method of claim 1, Fu further teaches wherein an orchestrator component communicates with end users and 

Regarding Claim 10, Fu in view of Sharma & Wiener teach the method of claim 9, Fu further teaches wherein the plurality of cloud-specific components in the plurality of distinct cloud environments employ substantially the same application programming interface (¶0032; APIs).

Claims 12-13 and 15-18 are substantially similar to the above claims, thus the same rational applies. 

Regarding Claim 19, Fu in view of Sharma & Wiener teach the computer program product of claim 17, Fu further teaches further comprising at least one of: 
monitoring a resource usage of one or more of the microservices of the application based on one or more user-defined metrics and processing one or more queries with respect to the resource usage; 
and moving one or more of the plurality of microservices to a different cloud environment using one or more of (i) a manual intervention of a user (obvious from ¶0088 where user may specify placement for a subset of components. Also see Wiener in Fig. 4 & ¶0060; the selection may be input by a user, e.g., via the selection of a radio button, check box, drop-down list item, etc. When the selection has been confirmed, the method may, at block 416, begin the process of migrating the first service group to the selected one or more cloud 

Regarding Claim 21, Fu in view of Sharma & Wiener teach the method of claim 1, wherein: said the one of the plurality of microservices is deployed on a first one of the at least two distinct cloud environments and is migrated to a second one of the least two distinct cloud environments (Figs. 6-9 & ¶0060-¶0078; Wiener illustrate in Fig. 6 migrating App3 and 4 from Host 1 to Host 2 in a cloud system); 
and at least another one of the plurality of microservices is maintained on the first one of the at least two distinct cloud environments (Figs. 6-9 & ¶0060-¶0078; Wiener illustrate in Fig. 6  migrating App3 and 4 from Host 1 to Host 2 in a cloud system where host 1 maintain app1 and 2).
Claims 5, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu-Sharma & Wiener and further in view of Brown et al. (hereinafter Brown) US 2018/0270122 A1.

Regarding Claim 5, Fu in view of Sharma- Wiener teach the method of claim 1, Fu further teaches further comprising monitoring a resource usage of one or more of the microservices of the application (¶0178; resource usage patterns). However, Fu in view of Sharma- Wiener do not expressly teach based on one or more user-defined metrics and processing one or more queries with respect to the resource usage.
based on one or more user-defined metrics and processing one or more queries with respect to the resource usage (¶0017, ¶0044; orchestrator 170 use information to determine when to scale up or down “query” particular versions of microservices 194 based on a deployment strategy and feedback regarding success of a particular microservice 194. Note that orchestrator 170 may include input/output devices to indicate deployment strategy and feedback which implies user-defined metrics).
Also note that Brown teaches in ¶0016, ¶0018-¶0019 & Fig. 1; Application 165A may be stored in a different database compared with application 165B with the corresponding microservice e.g. “Application 165A associated with cooperating microservices 194A-F may be stored on one database while Application 165B associated with cooperating microservices 194A and 194G may be stored on another database.  An application 165 may be made up of multiple cooperating microservices 194.  In an example, applications 165 may include one or more similar microservices 194.  For example, both Application 165A and 165B may include microservice 194A.  Additionally, applications 165 may include different versions of a microservice 194.  For example, application 165A may include an original version of microservice 194A while application 165B includes an updated version of microservice 194A. 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teachings of Brown into the system of Fu and Sharma & Wiener in order to track performance data associated with the application deployment profile (abstract). Utilizing such teachings enable the system to serve a business goal to form an enterprise application (¶0001).


and coordinating with an application scheduler to generate a plan to move one or more of the plurality of microservices to a different cloud environment (¶0049; container scheduling. Also see ¶0136 migration and deployment according to metadata)
However, Fu in view of Sharma do not expressly teach collecting one or more user-defined metric values from the plurality of cloud-specific components of the plurality of distinct cloud environments. 
Brown teaches collecting one or more user-defined metric values from the plurality of cloud-specific components of the plurality of distinct cloud environments (implied from ¶0017; where orchestrator 170 coordinate deployment of microservices 194 according to deployment strategy); 
and coordinating with an application scheduler to generate a plan to move one or more of the plurality of microservices to a different cloud environment (¶0017 & Fig. 1; the orchestrator 170 may schedule which microservices 194 run on a container 150.  For example, orchestrator 170 may schedule microservices 194A-F corresponding to application 165A to run on container 150 while microservices 194 associated with application 165B are scheduled to run on a different container).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teachings of Brown into the system of Fu and Sharma & Wiener in 

Claims 14 and 19 are substantially similar to the above claims, thus the same rational applies. Note that Claim 19 is written with an “OR” where the teachings here satisfies the first option. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/16/2021 prompted the new ground(s) of rejection presented in this Office action.  Also Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) & 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455